DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 9/10/2020.  Claims 1-10 are currently pending.

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
2.	The Information Disclosure Statement (IDS) submitted on 9/10/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Subject Matter Eligibility Analysis of Claim 10 (see MPEP §2106.03):
As a method, the claim is directed to a statutory category (Step 1).
Claim 10 is rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 10 is directed to detecting a state of a device by using a state detection model based on past information and characteristic information.  This limitation akin to a mental process as the method of detecting a state of a device is the same as a human mind performing an observation or evaluation.  For example, a human mind can observe and evaluate data and compare it to other baseline or threshold characteristic data.  An example of this would be a human determining the brake device is operating properly based on the time it takes to brake the vehicle and comparing it to a threshold value that is characteristic of an fully functioning brake device (Step 2A, Prong 1).
The applicant does not recite additional elements that integrate the judicial exception into a practical application.  The applicant has recited a claim in which makes an observation and evaluation about the state of a device (Step 2A, Prong 2).
The claim does not provide an inventive concept and the claim recites no additional elements.  Accordingly, the lack of additional elements do not integrate the abstract idea into a practical application because there are no meaningful limits imposed on practicing the abstract idea (see MPEP §2106.05(I)(a)) (Step 2B).
In conclusion, Claim 10 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C 101 as being patent ineligible.
4.	As per Claim 10, the applicant has not recited any limitations which would contribute to a practical application or significantly more, or contribute to each claim to raise the claim to significantly more than the recited abstract idea.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-3, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ezawa (US 20170178426 A1).
8.	Regarding Claim 1, Ezawa teaches an information processing apparatus comprising (Ezawa: [0003] "For safe operation of a railroad vehicle, an abnormality diagnostic device that diagnoses abnormality [information processing] of the railroad vehicle is used. As such an abnormality diagnostic device [information processing apparatus], one that diagnoses abnormality of a railroad vehicle based on sensor data acquired from a sensor loaded on the railroad vehicle and a diagnostic model in which a relation between the sensor data and presence/absence of the abnormality is made into a model is known."):
A processor configured to detect a state of a device by applying device information on the device to a state 5detection model generated based on past device information on the device and characteristic information indicating characteristics of a moving body equipped with the device (Ezawa: [0024], [0037], and [0072] "According to one embodiment, an abnormality diagnostic device includes processing circuitry [processor]. The processing circuitry learns, based on a model generated from sensor data [apply information on device to a state detection model generated] of a diagnostic object [device] in a railroad vehicle, a data selection condition to select the sensor data to be utilized in a diagnosis of the diagnostic object [detect state of a device] The processing circuitry diagnoses abnormality of the diagnostic object based on the sensor data satisfying the data selection condition [based on characteristic information] and a diagnostic model [based on past information] relating the sensor data to the abnormality of the diagnostic object."  Also, "The selection condition learner 2 (referred to as “learner 2”, hereinafter) learns data selection conditions [characteristic information] of the sensor data [indicating characteristics of moving body] (referred to as “object data”, hereinafter) utilized for diagnosing abnormality of a diagnostic object (the device of the railroad vehicle [moving body equipped with device])."  Also, "As the diagnostic model [past device information], for example, the one that compares statistics (an average value, a maximum value, a minimum value, and a standard deviation or the like) of the object data and a predetermined threshold, and outputs a diagnostic result according to a comparison result can be considered. An example of such a diagnostic model is the one that diagnoses the diagnostic object as being abnormal in the case that the average value of the object data [past device information] is a threshold or larger (or smaller).").
9.	Regarding Claim 2, Ezawa remains as applied above in Claim 1, and further, teaches the processor is configured to receive the device information (Ezawa: [0031]-[0032] "Though not shown in the FIG. 1, the diagnostic device relating to the present embodiment may include a communication device for receiving the sensor data [configured to receive device information] transmitted from the railroad vehicle. In addition, the diagnostic device may be connected with another device that receives the sensor data transmitted from the railroad vehicle directly or indirectly through the communication network and may receive input of the sensor data from the another device.").  
10.	Regarding Claim 3, Ezawa remains as applied above in Claim 1, and further, teaches the processor is configured to display a detection result (Ezawa: [0105] "Thereafter, the display device 103 displays the diagnostic result [configured to display detection result] outputted by the diagnoser 9 (step S26). FIG. 15 is a diagram illustrating one example of a diagnostic result screen displayed by the display device 103.").  
11.	Regarding Claim 7, Ezawa remains as applied above in Claim 1, and further, teaches 30the characteristic information comprises information including a design value of the moving body or information on a route on which the moving body moves (Ezawa: [0039] and [0097] "Then, the learner 2 learns the data selection conditions [characteristic data] for selecting the advantageous object data from the object data stored in the vehicle DB 1. In the above-described example, for example, the fact that the railroad vehicle is traveling on a flatland [information on a route moving body moves] and the fact that the vehicle occupancy of the railroad vehicle is equal to or lower than a predetermined value are the data selection conditions."  Also, "Thereafter, the learner 2 inputs the learned data selection condition [characteristic data] to the selection condition DB 5. The selection condition DB 5 stores the inputted data selection condition as the data selection condition of the object data (step S14).").  
12.	Regarding Claim 9, Ezawa teaches an information processing apparatus comprising a processor configured to (Ezawa: [0003] "For safe operation of a railroad vehicle, an abnormality diagnostic device that diagnoses abnormality [information processing] of the railroad vehicle is used. As such an abnormality diagnostic device [information processing apparatus], one that diagnoses abnormality of a railroad vehicle based on sensor data acquired from a sensor loaded on the railroad vehicle and a diagnostic model in which a relation between the sensor data and presence/absence of the abnormality is made into a model is known."): 
Input first and second periods designated by a user (Ezawa: [0051]-[0052] and [0064] "Learning propriety in FIG. 3 indicates a selection result by the user, and learning granularity indicates the granularity of each learning item set by the user.... In the example in FIG. 3, as the learning item, the position and the time period [second period designated by user] are selected. The granularity of the position is set at 1, and the granularity of the time period is set at 2... In addition, the unit of the granularity of the time period is, for example, one hour. In this case, since the granularity of the time period is set at 2, the learner 2 divides the vehicle data stored in the vehicle DB 1 by two hours each."  Also, "The diagnostic content setter 6 is configured by the CUI or the GUI, and allows diagnostic content by the abnormality diagnoser 9 to be set by the user [first period designated by a user]. The diagnostic content includes an ID of the diagnostic object (the ID of the railroad vehicle or the ID of the device) and a diagnostic period. The diagnostic period is a period [first period] of the measurement date and time of the object data to be utilized for a diagnosis. The diagnostic content set by the user is utilized by the abnormality diagnoser 9."); 
And 10display a state of a device detected by applying device information on the device during the first period to a state detection model generated based on device information on the device during the second period (Ezawa: [0024], [0037], [0069], and [0105] "According to one embodiment, an abnormality diagnostic device includes processing circuitry. The processing circuitry learns, based on a model generated from sensor data [apply information on device to a state detection model generated] of a diagnostic object [device] in a railroad vehicle, a data selection condition to select the sensor data to be utilized in a diagnosis of the diagnostic object [detect state of a device] The processing circuitry diagnoses abnormality of the diagnostic object based on the sensor data satisfying the data selection condition [based on device information] and a diagnostic model [based on device information] relating the sensor data to the abnormality of the diagnostic object."  Also, "The selection condition learner 2 (referred to as “learner 2”, hereinafter) learns data selection conditions [device information] of the sensor data (referred to as “object data”, hereinafter) utilized for diagnosing abnormality of a diagnostic object (the device of the railroad vehicle [moving body equipped with device])."  Also, "The data extractor 7 (referred to as “extractor 7”, hereinafter) extracts the vehicle data according to the diagnostic content set by the user from the vehicle DB 1. First, the extractor 7 acquires the data selection conditions of the object data corresponding to the diagnostic object from the selection condition DB 5. Next, the extractor 7 extracts the vehicle data of the diagnostic period [apply device information on device during first time period] satisfying the acquired data selection conditions from the vehicle DB 1 [based on device information during second period]. At the time, the extractor 7 may extract the entire vehicle data, may extract a part of the vehicle data including the object data, or may extract only the object data."  Also, "Thereafter, the display device 103 displays the diagnostic result [display state of device] outputted by the diagnoser 9 (step S26). FIG. 15 is a diagram illustrating one example of a diagnostic result screen displayed by the display device 103.").  
13.	Regarding Claim 10, Ezawa teaches15 a method comprising detecting a state of a device by applying device information on the device to a state detection model generated based on past device information on the device and characteristic information indicating characteristics of a moving body 20equipped with the device (Ezawa: [0024], [0037], and [0072] "According to one embodiment, an abnormality diagnostic device includes processing circuitry [processor]. The processing circuitry learns, based on a model generated from sensor data [apply information on device to a state detection model generated] of a diagnostic object [device] in a railroad vehicle, a data selection condition to select the sensor data to be utilized in a diagnosis of the diagnostic object [detect state of a device] The processing circuitry diagnoses abnormality of the diagnostic object based on the sensor data satisfying the data selection condition [based on characteristic information] and a diagnostic model [based on past information] relating the sensor data to the abnormality of the diagnostic object."  Also, "The selection condition learner 2 (referred to as “learner 2”, hereinafter) learns data selection conditions [characteristic information] of the sensor data [indicating characteristics of moving body] (referred to as “object data”, hereinafter) utilized for diagnosing abnormality of a diagnostic object (the device of the railroad vehicle [moving body equipped with device])."  Also, "As the diagnostic model [past device information], for example, the one that compares statistics (an average value, a maximum value, a minimum value, and a standard deviation or the like) of the object data and a predetermined threshold, and outputs a diagnostic result according to a comparison result can be considered. An example of such a diagnostic model is the one that diagnoses the diagnostic object as being abnormal in the case that the average value of the object data [past device information] is a threshold or larger (or smaller).").

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ezawa (US 20170178426 A1) in view of Ilboshi (JP 2003022330 A).
18.	Regarding Claim 4, Ezawa remains as applied above in Claim 3, and further teaches 15the processor is configured to: detect states of a plurality of devices (Ezawa: [0109] "On the diagnostic result screen in FIG. 15, the devices (the brake, the door and the air conditioner) for which the diagnostic result is displayed can be switched by a tab. The user can confirm the diagnostic result of a desired device by switching the tab.").
	Ezawa fails to explicitly teach to assign priorities to the devices based on the detection result; and 20display the priorities assigned to the devices.  However, Ezawa teaches a value that indicates the degree of abnormality. Note that the values are not ranked but one skilled in the art would recognize assigning a value to an abnormality would allow the abnormalities to be ranked (Ezawa: [0074] and [0107] "The diagnostic result outputted [detected states of device, based on detection result] by the diagnoser 9 may be two values of the abnormality and normality, or may be the value indicating the degree of the abnormality (or the normality) [assign priorities to devices]. In addition, the diagnoser 9 may output one diagnostic result from the entire vehicle data extracted by the extractor 7, or may output the diagnostic results for each data selection condition and output a comprehensive diagnostic result based on the diagnostic results for each data selection condition."  Also, "In addition, on the diagnostic result screen in FIG. 15, as the diagnostic result... the value (abnormality probability) indicating the degree of the abnormality of the diagnostic object are displayed.").
	Additionally, in the same field of endeavor, Ilboshi teaches the processor is configured to: detect states of a plurality of devices; assign priorities to the devices based on the detection result; and 20display the priorities assigned to the devices (Ilboshi: [0010]-[0011] "A failure analysis means for inputting the diagnosis result information [detect states of devices] from the failure diagnosis means, determining a rank of the failure [assign priorities] content indicated by the diagnosis result information on the basis of the ranking data, and setting a different display method and content according to the determination rank [assign priorities based on detection result]; A display device includes a display device for displaying a failure according to a display method and a content set by the failure analysis means. According to the vehicle failure diagnosis system of the present invention, when a failure occurs, ranking according to the severity of the failure is performed, and a display method and a failure display according to the content corresponding to the rank [display the priorities assigned] are performed on the display device. Therefore, the driver can accurately grasp the seriousness of the failure only by looking at the display of the vehicle-mounted display device based on the difference in the display method and content of the failure display displayed on the display. The severity of the fault ranking the fault content may include an urgency requirement to perform a fault repair, and a fault indication indicative of the urgency of performing the fault repair may be made to the indicator.).  
Ezawa and Ilboshi are considered to be analogous to the claim invention because they are in the same field of vehicle failure diagnosis.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ezawa to incorporate the teachings of Ilboshi to assign priorities to the detection results and display the results because it provides the benefit of notifying the user to schedule maintenance to repair the highest priority detected abnormality to improve the health and lifespan of the vehicle. An additional benefit of improving passenger safety is increased because properly maintaining a vehicle increases the safety of the vehicle.
19.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ezawa (US 20170178426 A1), in view of Ilboshi (JP 2003022330 A), and in further view of Kikuchi (WO 2019012730 A1).
20.	Regarding Claim 5, Ezawa and Ilboshi remains as applied above in Claim 4.
	Ezawa fails to explicitly teach a plurality of target devices is mounted on a plurality of car bodies constituting the moving body.  However, Ezawa does teach that rail vehicles have one or more vehicle that are connected (Ezawa: [0028] "The vehicle DB 1 stores vehicle data of one or more railroad vehicles. The railroad vehicle here refers to a train in which one or more vehicles are connected. Each railroad vehicle includes one or more sensors that measure a state of each device provided in the railroad vehicle."). 
	Additionally, in the same field of endeavor, Kikuchi teaches a plurality of target devices is mounted on a plurality of car bodies constituting the moving body.  However, Ezawa does teach that rail vehicles have one or more vehicle that are connected (Kikuchi: [0013] and [0015] "Information including at least one of the measurement information of the vehicle and the environment information of the vehicle is referred to as travel information. The vehicle may be included in a vehicle train [moving body] as a plurality of connected vehicles [plurality of car bodies]."  Also, "The train brake includes brake devices [plurality of target devices] provided in [mounted on] a plurality of vehicles [plurality of car bodies], and an anomaly detection model for the train brake is an anomaly detection model for all brake devices." Also, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a plurality of devices on a plurality of car bodies, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.).
Ezawa, Ilboshi, and Kikuchi are considered to be analogous to the claim invention because they are in the same field of vehicle failure diagnosis.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ezawa and Ilboshi to incorporate the teachings of Kikuchi to include a plurality of target devices mounted on a plurality of car bodies because including devices on each car provides the benefit of determine an abnormality for multiple devices on each car of a rail vehicle.
21.	Regarding Claim 6, Ezawa, Ilboshi, and Kikuchi remains as applied above in Claim 5, and further, Kikuchi teaches 25the device information comprises boarding rates of the car bodies, control values for the devices, and actual values related to operations of the devices based on the control values (Kikuchi: [0022], [0037], [0056], and [0061] "Each brake notch [device information is control values] is an exemplary control command value for the vehicle or the air brake."  Also, "The vehicle information collector 110 acquires measurement information [device information is actual values] (also referred to as measurement data) related to the vehicle from various sensors of the vehicle system 200 [related to operation of devices] inside of the vehicle. Examples of the sensors include a sensor configured to sense the brake operation of the vehicle or the like as a control command value [based on control values], a sensor configured to detect the deceleration of the vehicle, a sensor configured to detect a driving speed, and a sensor configured to measure a load applied to the vehicle."  Also, "The "boarding rate" column of the table 101a stores a boarding rate [device information comprises boarding rate of car bodies] in percentage as an index for a load applied to the vehicle... The boarding rate is often estimated based on the air spring pressure of the load responsive device. In such a case, the air spring pressure may be directly used as the index."  Also, "The table 101b illustrated in FIG. 5 stores time information, a brake notch, the actual value of the deceleration of the vehicles, and the actual values of the air brake pressures of the air brakes 1 to N provided in the vehicles.").  
22.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ezawa (US 20170178426 A1) in view of Minemura (JP 2013253847 A).
23.	Regarding Claim 8, Ezawa remains as applied above in Claim 1.
	Ezawa fails to explicitly teach the processor is configured to calculate reliability of the state detection model based on the detection result and failure case information indicating a failure case that has occurred 5in the device.  However, Ezawa does teach an abnormality probability to determine an abnormality with high accuracy (Ezawa: [0108] and [0125]-[0126] "In the example in FIG. 15, the normal range of the door opening time is 0.9 to 1.1, and the current value is 1.9. In addition, the abnormality probability [calculate reliability] at present (the right end of the graph) is at a high level. The user who looks at the diagnostic result screen can easily recognize that the abnormality is occurring at the door of a train number 1234A."  Also, "Then, the learner 2 learns the value of the learning item with a high accuracy rate of the detected abnormality as the data selection condition [based on detection result indicating failure]. At the time, the learner 2 may learn the value of the learning item with the highest accuracy rate [calculate reliability of state detection model] as the data selection condition, or may learn the value of the learning item with the accuracy rate being a predetermined value or higher as the data selection condition. The conditions to be learned as the data selection condition may be preset as the learning condition, or may be set by the user through the learning object setter 3. As described above, the diagnostic device relating to the present embodiment learns the data selection condition for selecting the advantageous object data such that the accuracy rate for the abnormality data becomes high. Thus, the diagnostic device can accurately diagnose the abnormality of the railroad vehicle."). 
	Additionally, in the same field of endeavor, Minemura teaches the processor is configured to calculate reliability of the state detection model based on the detection result and failure case information indicating a failure case that has occurred 5in the device (Minemura: [0027], [0029], and [0035] "In the railway maintenance system according to the present invention, when diagnosing a state of a device to be diagnosed mounted on a railway vehicle, the degree of abnormality [state detection, from state detection model] of the device to be diagnosed is determined based on the information on the device to be diagnosed and the abnormality degree comparison reference information... The abnormality degree of the diagnosis target device is calculated based on the device information of the device and the abnormality degree comparison reference information which is the past normal data measured by the diagnosis target device in the normal state, with normal degree and estimates the state of the diagnosis target device."  Also, "An abnormality degree / abnormality probability conversion that converts the abnormality degree calculated by the abnormality degree calculator into a failure probability [calculate reliability of state detection] based on failure curve information that defines a failure probability for each failure mode [based on failure case information, indicating failure case] of the transport device when receiving the above information [based on detection result]."  Also, "Here, the failure probability calculation device [calculate reliability of state detection model] collects, for example, information (device information; data indicating operation status [based on detection result]) related to transport equipment (vehicle equipment) in a railway maintenance system, and transport equipment based on the collected information, that is, diagnosis target It is a device that calculates the failure probability of the device.").  
Ezawa and Minemura are considered to be analogous to the claim invention because they are in the same field of vehicle failure diagnosis.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ezawa to incorporate the teachings of Minemura to calculate reliability of the state detection model because it provides the benefit of determining if the abnormality result is accurate in order to provide the proper maintenance to increase the health and lifespan of the vehicle.

Prior Art
24.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant’s disclosure.	
Jung (US 20170278319 A1)
Kawanoue (US 20190301979 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663